PER CURIAM.
The appellant, an inmate at Dade Correctional Institution, contends that the commission incorrectly established his presumptive parole release date. Riley has not filed a rule challenge. Instead, in this direct appeal from commission action, he argues the commission failed to follow its rules when it assigned his matrix time range. We affirm.
Riley was convicted of attempted first degree murder. In establishing his PPRD, the commission assigned a matrix level in the “Greatest Most Serious III” category, which is one level lower than the matrix range for the consummated crime of first degree murder. It appears the commission correctly applied Florida Administrative Code Rule 23-19.01(6).
AFFIRMED.
MILLS, ERVIN and WIGGINTON, JJ., concur.